Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 31, 2022

                                     No. 04-22-00446-CV

                         IN THE INTEREST OF T.L.C., A CHILD


                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 20-0569-CV-A
                        Honorable Heather H. Wright, Judge Presiding


                                        ORDER
        On October 28, 2022, this court received appellant’s brief. The brief violates Rule 38 of
the Texas Rules of Appellate Procedure in that the statement of facts and the argument do not
contain any citations to the record. See TEX. R. APP. P. 38.1(g), (i). It is therefore ORDERED
that the brief filed by the appellant is STRICKEN from our record. It is further ORDERED that
appellant must file an amended brief, in compliance with Rule 38.1 that includes appropriate
citations to the record. It is further ORDERED that appellant’s amended brief is due on
November 30, 2022, or this appeal will be dismissed for want of prosecution. See TEX. R. APP.
P. 38.9, 42.3.


                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court